DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The search of the prior art does not disclose or reasonably suggest a first crystalline semiconductor disposed above the photonic structure, wherein the first crystalline semiconductor comprises a plurality of ridges protruding from a first surface of the first crystalline semiconductor, wherein the first surface of the first crystalline semiconductor is disposed above the photonic device as required by amended independent claim 1.
The search of the prior art does not disclose or reasonably suggest wherein the bottom surfaces of the first regions and the bottom surfaces of the second regions are coplanar as required by independent claim 9.
The search of the prior art does not disclose or reasonably suggest a plurality of dielectric regions on the crystalline semiconductor material, wherein the dielectric regions are laterally separated, wherein the dielectric regions extend on the crystalline semiconductor material in a first direction, wherein portions of the crystalline semiconductor material covered by the dielectric regions have a top surface that is a first distance above the photonic structure, wherein portions of the crystalline semiconductor material that are free of the dielectric regions have a have a top surface that is a second distance above the photonic structure that is greater than the first distance; and a metal contact extending on the crystalline semiconductor material in a 
Claims 2-8, 10-16, and 18-20 are allowable due to their dependence on allowable claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, filed 09/07/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The previous rejection of claims have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849.  The examiner can normally be reached on Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIA SLUTSKER/Primary Examiner, Art Unit 2891